Title: From Thomas Jefferson to Charles Thomson, 8 October 1785
From: Jefferson, Thomas
To: Thomson, Charles



Dear Sir
Paris Oct. 8. 1785.

The last letter received from you was of Mar. 6. Since that I have written one to you of June 21. by Mr. Otto, and another of July 14. by Mr. Houdon. In yours of Mar. you express a wish of an opportunity of getting the Cylinder lamp. Colo. Senf going to  America furnishes me an opportunity of sending you one, which you must do me the favor to accept. There is but one critical circumstance in the management of it; that is the length of the wick above the top of the cylinder. If raised too high it fills the room with smoke. If not high enough it will not yeild it’s due light. The true medium is where it first ceases to give a sensible smoke in the room. Two or three experiments will set you to rights in this. I send some spare wicks, and a set of spare glasses.
The Emperor and Dutch have signed preliminaries. You will see them in the papers sent to Mr. Jay.—Two artists at Javel, about 4 miles hence, are pursuing the art of directing the baloon. They ascend and descend at will, without expending their gaz, and they can deflect 45°. from the course of the wind when it is not very strong. We may certainly expect that this desideratum will be found. As the birds and fish prove that the means exist, we may count on human ingenuity for it’s discovery. I am with very great esteem Dear Sir Your friend & servant,

Th: Jefferson

